Exhibit 10.6

 

[g97041kui001.gif]

PROMISSORY NOTE $15,100,000.00 April 3, 2013 Morris Plains, New Jersey Loan No.
901000544 1. Promise to Pay. FOR VALUE RECEIVED, the undersigned, WU/LH 300
AMERICAN L.L.C., a Delaware limited liability company, and WUILH 500 AMERICAN
L.L.C., a Delaware limited liability company (collectively “Borrower”), jointly
and severally, promise to pay in lawful money of the United States of America to
the order of GENWORTH LIFE INSURANCE COMPANY, a Delaware corporation (“Lender”),
at c/o Bank of America, RESF - Servicing, 900 West Trade Street, Suite 650,
NC1-026-06-01, Charlotte, North Carolina 28255, or such other place either
within or without the State of North Carolina as Lender may designate in writing
from time to time, the principal sum of FIFTEEN MILLION ONE HUNDRED THOUSAND
DOLLARS ($15,100,000.00), with interest from the date hereof on the unpaid
principal balance !it the rate set forth below. 2. Interest. From the date
hereof, interest shall accrue on the unpaid principal balance at the rate of
THREE AND TWO-TENTHS PERCENT (3.2%) per annum. 3. Payments and Term. (a)
Principal and interest shall be due and payable as follows: (i) A payment of all
interest to accrue hereon from the Disbursement Date to and including the last
day of the month during which the Disbursement Date occurs shall be due and
payable on the Disbursement Date. For purposes of this Note, the “Disbursement
Date” shall be the date on which disbursement of loan proceeds occurs. (ii)
Monthly payments of interest only in the sum of FORTY THOUSAND TWO HUNDRED
SIXTY-SIX DOLLARS AND SIXTY-SEVEN CENTS ($40,266.67) each shall be due and
payable on the first day of each calendar month, commencing on June 1, 2013 and
continuing on the first day of each calendar month thereafter to and including
May 1, 2014. (iii) Monthly payments of principal and interest in the sum of
SEVENTY-THREE THOUSAND ONE HUNDRED EIGHTY-SIX DOLLARS AND FIFTY-THREE CENTS
($73,186.53) each shall be due and payable on the first day of each calendar
month, commending on June 1, 2014 and continuing on the first day of each
calendar month thereafter to and including the Maturity Date (hereinafter
defined), such payments being based upon a twenty-flve (25) year amortization
period beginning on May 1, 2014. (iv) The entire indebtedness evidenced by this
Note, if not sooner paid, shall be due and payable on April 30, 2018 (the
“Maturity Date”). (b) All payments on account of the indebtedness evidenced by
this Note shall be first applied to interest, costs and prepayment fees (if any)
and then to principal. Interest shall be computed on the basis of a 360- day
year consisting of twelve 30-day months.

 


[g97041kui002.gif]

4. Prepayment. This Note may be prepaid in full on a scheduled payment date,
upon giving the holder of this Note (“Holder”) thirty (30) days prior written
notice (which notice may be revoked by the Borrower without penalty), by paying,
in addition to the outstanding principal balance at the date of prepayment (plus
all accrued interest and other sums due under the terms of the Loan Documents,
as that term is defined below), a Prepayment Fee. The Prepayment Fee is equal to
the greater of: (i) 1% of the principal prepaid (principal outstanding after
application of payment due on date of prepayment) at the date of prepayment or
(ii) the present value computed on a monthly basis as of the date of prepayment
of all future principal and interest payments due under this Note (starting with
the first monthly payment due after the prepayment date and including any
balloon payments) using the Discount Rate (as defined below) less the principal
prepaid. No Prepayment Fee shall be due if this Note is prepaid (a) during the
90 days prior to the Maturity Date or (b) in connection with the application of
insurance proceeds or any condemnation award. Except as specifically provided
above, Borrower hereby expressly agrees that if, for any reason, a prepayment of
any or all of this note is made, whether voluntary or upon or following any
acceleration of the maturity date by Lender on account of any Event of Default
(as hereinafter defined), including but not limited to any transfer or
disposition as prohibited or restricted by the Mortgage (as hereafter defined),
then Borrower shall be obligated to pay concurrently therewith, as a prepayment
premium, the applicable Prepayment Fee specified above. The prepayment fee shall
be due and payable in connection with all such payments, including but not
limited to payments made by Borrower or any guarantor after the occurrence of
any Event of Default, or payments made from the application of proceeds obtained
in connection with any foreclosure or other sale of all or any collateral
securing the loan evidenced hereby. Borrower agrees that Lender’s agreement to
make the loan on the terms and conditions set forth in this Note constitutes
adequate consideration, given individual weight by Borrower, for this agreement
and acknowledges that, in making the loan on the terms and conditions set forth
herein, Lender has given individual weight to the consideration afforded by this
agreement. Discount Rate (defmed) The Discount Rate (DR) is the rate which when
compounded monthly, is equivalent to the Reinvestment Rate (RR) when compounded
semi-annually. The DR shall be rounded to the nearest one hundredth of one
percent. For example, if the RR equaled 2.335%, then the DR would equal 2.34%.
This is further defined as: DR = ((((1+RR/2)^2)^(1/12))-1)*12 Reinvestmeru Rate
(defined) The Reinvestment Rate (RR) is the yield in percent per annum of the
Treasury Constant Maturity Nominal l0 (TCM) that equals the remaining Weighted
Average Life (WAL) of the Note as published 5 business days prior to the date of
prepayment in the Federal Reserve Statistical Release H.l5 Selected Interest
Rates. If the remaining WAL of this Note does not equal a.ny of the published
TCM’s then the Reinvestment Rate will be determined by interpolating linearly
between two TCM’s, one having a maturity as close as possible to, but greater
than the remaining WAL of this Note and one having a maturity as close as
possible to, but less than the remaining WAL of this Note. The RR shall be
rotmded to the nearest one hundredth of one percent.

 


[g97041kui003.gif]

For example, if the remaining WAL of the Note on June 24, 2004 was 1.38 years
then the RR would equal 2.335%. In this example the RR is arrived at by
interpolating the 1-year and 2-year TCM’s. On June 24, 2004 the 1-year TCM
equaled 2.11% and the 2-year TCM equaled 2.74%. In the event the Federal Reserve
Statistical Release H.15 Selected Interest Rates is discontinued or no longer
published, the Holder of this Note shall, in its sole discretion, designate some
other daily financial or governmental publication of national circulation to
determine the Reinvestment Rate which moost nearly corresponds to the yield of
the TCM. Weighted Average Life (defined) The Weighted Average Life (WAL) of the
Note is the average number of years that each dollar ofun paid principal due on
the Note remains outstanding. WAL is computed as the weighted-average time to
the receipt of all future cash flows, using as the weights the dollar amounts of
the principal paydowns. The WAL shall be rounded to the second decimal place
(for example: 1.38). For example, for a loan with 17 months remaining and
principal payments as detailed in Column B in the chart below, the WAL would
equal 1.38 years. A B C Month X Principal Payment = Weighted Principal Payment 1
X $4,495 = $4,495 2 X $4,521 = $9,042 3 X $4,547 = $13,641 4 X $4,574 = $18,295
5 X $4,600 = $23,002 6 X $4,627 = $27,763 7 X $4,654 = $32,579 8 X $4,681 =
$37,451 9 X $4,709 = $42,378 10 X $4,736 = $47,361 11 X $4,764 = $52,401 12 X
$4,792 = $57,498 13 X $4,819 = $62,653 14 X $4,848 = $67,866 15 X $4,876 =
$73,138 16 X $4,904 = $78,469 17 X $1,577,601 = $26,819,214 Totals: $1,652,747
$27,467,245 Column C = Column A X Column B WAL = (Total Column C / Total Column
B) / 12 Lender shall notify Borrower of the amount and the basis of
determination for the Prepayment Fee, which absent manifest error, shall be
conclusive and binding upon Lender and Borrower. Borrower expressly understands,
acknowledges and agrees that (i) the Prepayment Fee is fair and reasonable and
represents a reasonable estimate of the fair compensation for the loss that
Lender shall sustain due to the early pre-payment of the outstanding principal
under the Note, (ii) its agreement to pay the Prepayment Fee is a material
inducement to Lender to make the loan, without which inducement Lender would not
make the loan and (iii) the Prepayment Fee shall be paid without prejudice to
the right of Lender to collect and retain any and all other amounts or charges
provided to be paid hereunder or under the other Loan Documents. 5. Events of
Default. -3-

 


[g97041kui004.gif]

(a) The occurrence of any one or more of the following shall constitute an Event
of Default under this Note: (i) Borrower’s failure to make any payment of
principal or interest when due hereon, followed by Borrower’s failure to make
such payment within ten (10) days after written notice thereof given to Borrower
by Lender; provided, however, that Lender shall not be obligated to give
Borrower written notice prior to exercising its remedies with respect to such
default if Lender had previously given Borrower during the previous twelve (12)
month period a notice of default for failure to make a payment of principal or
interest hereon. (ii) The occurrence of any other Event of Default, as that term
is defined in the Mortgage referred to in the “Security; Loan Documents” section
below. (b) Time is of the essence. Upon the occurrence of any Event of Default
under this Note, (i) the entire principal balance hereof and all accrued
interest shall, at the option of Lender, without notice, bear interest at a rate
from time to time equal to five (5) percentage points over what would otherwise
be the Note rate (or the maximum rate permitted by applicable law if that is
less) from the date of occurrence of the event or circumstance giving rise to
the Event of Default until the Event of Default is cured and (ii) the entire
principal balance hereof and all accrued interest shall immediately become due
and payable at the option of Lender, without notice. Lender’s failure to
exercise any option hereunder shall not constitute a waiver of the right to
exercise the same in the event of any subsequent default. Borrower acknowledges
that, during the period of time that any payment of principal, interest or other
amount due under this Note is delinquent, Lender will incur costs, expenses and
losses attributable to such things as its loss of use of the moneys due and to
the adverse impact on its ability to meet its other obligations and to avail
itself of other opportunities. Borrower further acknowledges that the exact
amount of the costs, expenses and losses would be extremely difficult or
impractical to ascertain. Borrower and Lender agree that the increased rate of
interest provided for in clause (b)(i) above represents a fair and reasonable
estimate of the costs, expenses and losses Lender will incur by reason of any
such delinquency in payment. (c) At Lender’s option, any written notice of
default required to be given to Borrower hereunder may be given in the form of a
statutory notice of default under the laws of the State of New Jersey relating
to foreclosures of mortgages. 6. Late Charges. Borrower acknowledges that, if
any monthly installment payment under this Note is not made when due (other than
a balloon payment due upon maturity), Lender will as a result thereof incur
costs not contemplated by this Note, the exact amount of which would be
extremely difficult or impracticable to ascertain. Such costs include without
limitation processing and accounting charges. Accordingly, except as may
otherwise be mandated by applicable law, Borrower hereby agrees to pay to Lender
with respect to each monthly installment payment which is not received by Lender
within five (5) days of (and including) the date when due (four (4) days after
the due date) a late charge equal to FIVE PERCENT (5%) of the amount of the
payment. Borrower and Lender agree that such late charge represents a fair and
reasonable estimate of the costs Lender will incur by reason of such late
payment. Acceptance of such late charge by Lender shall in no event constitute a
waiver of the default with respect to the overdue amount, and shall not prevent
Lender from exercising any of the other rights and remedies available to Lender.
7. Security: Loan Documents. This Note is secured, among other documents, by a
Mortgage, Assignment of Rents and Leases, and Security Agreement (the
“Mortgage”) encumbering property (the “Property”) located in Morris County, New
Jersey. This Note, the Mortgage and all other related instruments and documents
are collectively referred to herein as the “Loan Documents.” -4-

 


[g97041kui005.gif]

8. Collection Expenses. If there occurs any event or circumstance which is or
which with the passage of time, the giving of notice, or both, will constitute
an Event of Default, and in connection therewith Lender consults an attorney
regarding the enforcement of any of its rights or remedies under this Note or
any of the other Loan Documents, or if this Note is placed in the hands of an
attorney for collection, or if suit is brought to enforce this Note or any of
the other Loan Documents, Borrower promises to pay Lender on demand for all
fees, costs and expenses, including reasonable attorneys’ fees, incurred in
connection therewith. Such fees, costs and expenses shall include those incurred
with or without suit and those incurred at or in preparation for any trial,
appeal or review or in any proceedings under any present or future federal
bankruptcy act or state receivership law, and any post-judgment collection
proceedings. 9. Waivers. Except as expressly provided in this Note to the
contrary, Borrower hereby waives presentment, protest and demand for payment,
notice of protest, demand, dishonor and nonpayment of this Note. 10. Joint and
Several Liability. The liability of each of the undersigned is joint and several
with respect to all obligations hereunder. 11. Limitation of Liability. (a)
Borrower is hereby released from all personal liability under the Loan Documents
to the extent such release does not operate to invalidate the lien of the
Mortgage. In the event of foreclosure of the Mortgage or other enforcement of
the collection of the indebtedness evidenced by this Note, Lender agrees, and
any holder hereof shall be deemed by acceptance hereof to have agreed, not to
take a deficiency judgment against Borrower with respect to said indebtedness.
(b) Notwithstanding the provisions of paragraph (a) of this “Limitation of
Liability’’ section, however, Borrower shall be fully and personally liable to
the holder of this Note for all claims, demands, damages, losses, liabilities,
fines, penalties, fees, liens, costs and expenses, including attorneys’ fees,
suffered or incurred by Lender on account of or in connection with: (i) Waste
committed or knowingly permitted to the Property, or fraud or willful
misrepresentation committed by Borrower; (ii) The retention of any rental income
or other income arising with respect to the Property collected by Borrower after
the occurrence of any event or circumstance which is or which with the passage
of time, the giving of notice, or both will constitute an Event of Default and
prior to the cure (if any) of such event or circumstance, to the extent that any
such retained income is not used to pay capital or operating expenses of the
Property; (iii) The retention of security deposits or other deposits made by
tenants of the Property which are not paid to tenants when due or transferred to
Lender or any other party acquiring the Property at a foreclosure sale or any
transfer in lieu of foreclosure; (iv) The removal or disposition by Borrower of
any personal property or fixtures encumbered by the Mortgage which are not
replaced as required by the Mortgage; (v) The misapplication of any proceeds
under any insurance policies or awards resulting from condemnation or the
exercise of the power of eminent domain or by reason of damage or destruction to
any portion of the Property or any building or buildings located thereon; -5-

 


[g97041kui006.gif]

(vi) Any property taxes or assessments which accrued prior to the earlier of (i)
Lender, its nominee or any bidder at a foreclosure sale taking title to the
Property or (ii) Borrower’s tender to Lender of a deed to the Property in
recordable and insurable form; (vii) Borrower’s failure to maintain in full
force and effect hazard, liability and other insurance coverages as required by
the Mortgage; and (viii) Borrower’s failure to perform any obligations under the
Environmental Indemnity executed in connection with this Note, and any other
breach of covenant, breach of warranty or misrepresentation by Borrower under
the Mortgage, the Environmental Indemnity or any of the other Loan Documents
with respect to hazardous, toxic and dangerous wastes, substances and materials.
There will be no liability to the Borrower for such wastes, substances and
materials which are introduced to the Property subsequent to a permitted
transfer of the Property by Borrower or to the Lender’s acquisition of title as
a result of foreclosure or deed in lieu of foreclosure (the date of such
transfer or acquisition being referred to as the “Transfer Date”); provided,
however, the Borrower shall bear the burden of proof that the introduction and
initial release of such wastes, substances and materials (i) occurred subsequent
to the Transfer Date, (ii) did not occur as a result of any action of Borrower,
and (iii) did not occur as a result of continuing migration or release of any
such waste, substance or material introduced prior to the Transfer Date in, on,
under or near the Property. Nor shall Borrower be entitled to the benefits of
the provisions of paragraph (a) of this “Limitation of Liability” section upon
the occurrence of any one or more of the events described in clauses (A), (B) or
(C) below (the events described in clauses (A), (B) and (C) below being
hereinafter collectively referred to as “Full Recourse Events”): (A) Without
Lender’s prior written consent, the Property or any part thereof or interest
therein is encumbered by any consensual lien or encumbrance other than that of
the Mortgage; provided, however, that, for purposes of this clause (A), the lien
or encumbrance of general property taxes or special assessments or of persons
supplying labor or materials to or in connection with the Property shall not be
deemed to be consensual in nature; or (B) Without Lender’s prior written
consent, the Property or any part thereof or interest therein is sold (by
contract or otherwise), conveyed or otherwise transferred; or (C) The filing of
any bankruptcy or insolvency proceeding by Borrower. Upon the occurrence of any
one or more Full Recourse Events, the provisions of paragraph (a) of this
“Limitation of Liability” section shall immediately and automatically be of no
further force or effect, and Borrower shall thereupon and thereafter have
personal liability on this Note without regard to the provisions of paragraph
(a) of this “Limitation of Liability” section. (c) The limitations on personal
liability contained in paragraph (a) of this “Limitation of Liability section
are not intended and shall not be deemed to constitute a forgiveness of the
indebtedness evidenced by this Note or a release of the obligation to repay said
indebtedness according to the terms and provisions hereof, but shall operate
solely to limit the remedies otherwise available to the holder hereof for the
enforcement and collection of such indebtedness. (d) As used in this “Limitation
of Liability” section, the term “Borrower” includes (i) Borrower (and each of
them, if more than one) and (ii) all general partners of any Borrower which is a
general or limited partnership. The personal liability hereunder of all persons
included with the term “Borrower” shall be joint and several. (e) The provisions
of this “Limitation of Liability” section shall control over any conflicting
provisions of this Note, the Mortgage or any other instrument or document
executed in connection with the indebtedness evidenced hereby. -6-

 


[g97041kui007.gif]

12. Limitation on Interest and Loan Charges. Interest, fees and charges
collected or to be collected in connection with the indebtedness evidenced
hereby shall not exceed the maximum, if any, permitted by any applicable law. If
any such law is interpreted so that said interest, fees and/or charges would
exceed any such maximum and Borrower is entitled to the benefit of such law,
then: (A) such interest, fees and/or charges shall be reduced by the amount
necessary to reduce the same to the permitted maximum; and (B) any sums already
collected from Borrower which exceeded the permitted maximum will be refunded.
Lender may choose to make the refund either by treating the payments, to the
extent of the excess, as prepayments of principal or by making a direct payment
to Borrower. No prepayment premium shall be assessed on prepayments under this
paragraph. The provisions of this paragraph shall control over any inconsistent
provision of this Note or the Mortgage or any other document executed in
connection with the indebtedness evidenced hereby. 13. Governing Law. This Note
shall be construed, enforced and otherwise governed by the laws of the State of
New Jersey. 14. Lender. As used herein, the term “Lender” includes any
subsequent holder of or participant in this Note. 15. Seal and Effective Date.
This Promissory Note is an instrument executed under seal and is to be
considered effective and enforceable as of the date set forth on the first page
hereof, independent of the date of actual execution and delivery. 16. Waiver of
Jury Trial. TO THE EXTENT PERMITTED BY LAW, LENDER AND BORROWER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A
TRIAL BY JURY IN ANY ACTION, WHETHER ARISING IN CONTRACT OR TORT, BY STATUTE OR
OTHERWISE, IN ANY WAY RELATED TO THIS NOTE. BORROWER ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR LENDER’S EXTENDING CREDIT TO MAKER THAT
THE LENDER WOULD NOT HAVE EXTENDED CREDIT WITHOUT THIS JURY TRIAL WAIVER, THAT
BORROWER HAS BEEN REPRESENTED BY AN ATTORNEY OR HAS HAD AN OPPORTUNITY TO
CONSULT WITH AN ATTORNEY IN CONNECTION WITH THIS JURY TRIAL WAIVER TO UNDERSTAND
THE LEGAL EFFECT OF THIS WAVIER, AND NO WAIVER OR LIMITATION OF LENDER’S RIGHTS
UNDER THIS PARAGRAPH SHALL BE EFFECTIVE UNLESS IN WRITING AND MANUALLY SIGNED ON
LENDER’S BEHALF. Borrower acknowledges that the above paragraph has been
expressly bargained for by Lender as part of the loan evidenced hereby and that,
but for Borrower’s agreement and the agreement of any other person liable for
payment hereof thereto, Lender would not have extended the loan for the term and
•with the interest rate provided herein. [Signatures Begin On Following Page]
-7-

 


[g97041kui008.gif]

WU/LH 300 AMERICAN L.L.C., a Delaware limited liability company By: GTJ Realty,
LP, a Delaware limited partnership, Manager By: GTJ GP, LLC, a Maryland limited
liability company, General Partner By: GTJ REIT, Inc., a Maryland limited
corporation, Manager By: /s/ Louis Sheinker Name: Louis Sheinker Title:
President WU/TH 500 AMERICAN L.L.C., a Delaware limited liability company By:
GTJ Realty, LP, a Delaware limited partnership, Manager By: GTJ GP, LLC, a
Maryland limited liability company, General Partner By: GTJ REIT, Inc., a
Maryland corporation, Manager By: /s/ Louis Sheinker Name: Louis Sheinker Title:
President

 

 